Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142426 & (24)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142426
                                                                   COA: 299561
                                                                   Macomb CC: 1999-003286-FC
  ROBERT MATTHEW ALFIERO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the December 1, 2010 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant’s motion for relief from judgment is prohibited by
  MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         y0718                                                                Clerk